United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
F.F., Appellant
and
U.S. POSTAL SERVICE, KEY WEST
POST OFFICE, Key West, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1246
Issued: October 7, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On March 24, 2008 appellant filed a timely appeal from a February 19, 2008 decision of
the Office of Workers’ Compensation Programs denying his traumatic injury claim. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has jurisdiction over the merits of the claim.
ISSUE
The issue is whether appellant has established that he sustained a left knee injury in the
performance of duty.
FACTUAL HISTORY
On January 7, 2008 appellant, then a 59-year-old clerk, filed a traumatic injury claim
(Form CA-1) alleging that he injured his left knee at work on January 5, 2008 while rising from a
chair. He did not stop work.
Dr. Robert Catana, an attending osteopathic physician Board-certified in orthopedic
surgery, submitted January 7, 2008 reports noting that appellant experienced left knee pain when

he stood up on January 5, 2008. He diagnosed a left knee sprain and meniscal tear. Dr. Catana
checked a box “yes” indicating his support for causal relationship. He noted work restrictions.
In a January 14, 2008 letter, the Office advised appellant of the additional medical and
factual evidence needed to establish his claim. It emphasized the importance of corroborating
the claimed incident and submitting rationalized medical evidence explaining how and why that
incident would cause the claimed injury. Appellant was afforded 30 days to submit additional
evidence.
Appellant submitted a January 14, 2008 employing establishment form letter discussing
continuation of pay and leave matters.
By decision dated February 19, 2008, the Office denied appellant’s claim on the grounds
that fact of injury was not established. It found that appellant established that the January 5,
2008 incident occurred as alleged. However, appellant submitted insufficient medical evidence
establishing that the incident caused the claimed left knee injury.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of his or her claim, including the fact that the
individual is an “employee of the United States” within the meaning of the Act; that the claim
was filed within the applicable time limitation; that an injury was sustained while in the
performance of duty as alleged; and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury.2 These are the essential
elements of each and every compensation claim regardless of whether the claim is predicated on
a traumatic injury or an occupational disease.3
In order to determine whether an employee sustained a traumatic injury in the
performance of duty, the Office begins with an analysis of whether “fact of injury” has been
established. Generally, fact of injury consists of two components that must be considered
jointly. First, the employee must submit sufficient evidence to establish that he or she actually
experienced the alleged employment incident.4 Second, the employee must submit sufficient
evidence, generally only in the form of medical evidence, to establish that the employment
incident caused a personal injury.5

1

5 U.S.C. §§ 8101-8193.

2

Joe D. Cameron, 41 ECAB 153 (1989).

3

See Irene St. John, 50 ECAB 521 (1999); Michael E. Smith, 50 ECAB 313 (1999).

4

Gary J. Watling, 52 ECAB 278 (2001).

5

Deborah L. Beatty, 54 ECAB 340 (2003).

2

ANALYSIS
Appellant claimed that he injured his left knee on January 5, 2008 while getting out of a
chair at work. The Office accepted that the incident occurred as alleged, but the Office denied
the claim on the grounds that the medical evidence submitted was insufficiently rationalized to
establish that the accepted incident caused the claimed injury.
Dr. Catana, an attending osteopathic physician Board-certified in orthopedic surgery,
checked a box “yes’ indicating that arising from a chair caused a left knee injury. Appellant did
not provide medical rationale explaining how and why the accepted January 5, 2008 incident
would cause the diagnosed left knee sprain and meniscal tear. When a physician’s opinion on
causal relationship consists only of checking yes to a form question, without explanation or
rationale, that opinion is of diminished probative value and is insufficient to establish a claim.6
The Office advised appellant by letter dated January 14, 2008 of the need to submit
rationalized medical evidence explaining how and why the accepted January 5, 2008 incident
would cause the claimed left knee injury. Appellant did not submit such evidence. Therefore, he
did not meet his burden of proof.
CONCLUSION
The Board finds that appellant has not established that he sustained a left knee injury in
the performance of duty.

6

D.D., 57 ECAB 734 (2006).

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated February 19, 2008 is affirmed.
Issued: October 7, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

4

